Citation Nr: 1120438	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neurological disability, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from July 1964 to June 1966, to include duty in Vietnam.  

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The Veteran has subsequently moved, and his claim is under the jurisdiction of the RO in Phoenix, Arizona.  The case was remanded in April 2010 for evidentiary development.  Unfortunately, remedial development is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served in Vietnam as a physician in the U.S. Air Force.  He is currently a retired psychiatrist, and alleges that he began to feel neurological symptoms shortly after his discharge in the late 1960s/early 1970s.  The Veteran has also provided a statement to the effect that he believes his current condition, polyarteritis nodosa (PAN), was caused by environmental triggers.  The Veteran states that there is support in the medical literature for a link between the current condition and phenoxphenys, the active compound in herbicides like Agent Orange.  The Veteran has also conceded that VA has not yet recognized this linkage, and has given his opinion that more data is needed before VA recognizes the disorder as being one subject to presumptive service connection.  

As the Veteran is not a neurologist, he was afforded a VA examination pursuant to the Board's April 2010 remand in order to determine the etiology of his current polyarteritis nodosa (PAN).  It was expressly stated in the remand that the VA neurologist was to take the Veteran's assertions into consideration.  The examination was conducted in November 2010, and the Veteran was assessed as having peripheral neuropathy in the bilateral upper/lower extremities as a consequence of PAN.  The examiner stated that "there may have been a prior condition of a peripheral neuropathy in the lower extremities"; however, the examiner believed that there was no way to measure that with "the information I have reviewed."  That is, the examiner did not take the Veteran's report of these symptoms as credible evidence of occurrence.  Specifically, the examiner noted that the Veteran complained of numbness in the feet while in Vietnam; however, he found that there was no documentation of those complaints in the claims file, and hence no evidence of occurrence.  It is additionally noted that the Veteran's wife accompanied the Veteran at his examination, and reported that the Veteran had feet sensation problems in the early 1970s.  The examiner did not address those specific contentions in his conclusions.  

No reference is made to the Veteran's opinion of a relationship between herbicide exposure and PAN, and his contentions of feeling pain and numbness in the feet during and shortly after service appear to have been dismissed due to lack of documentation.  The consideration of the Veteran's credentials was specifically ordered in the April 2010 remand, and the Board concludes that this must include his competent and credible reports of having some sort of neurological abnormality in the feet during and shortly after service.  This illustrates a lack of substantial compliance with Board directives, and so remedial development must occur.  Indeed, as a matter of right, remands from the Board and/or the U.S. Court of Appeals for Veterans Claims (Court) confer upon the Veteran an entitlement to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, a new VA neurology examination must be conducted for the purposes of addressing the discrepancies in the November 2010 opinion.  The Veteran's assertions regarding neurological symptoms in service and shortly thereafter are to be taken as credible, and the examiner must consider the Veteran's contentions in that regard as having occurred.  With respect to the argument for causation as due to exposure to environmental triggers, to include herbicides, the examiner should specifically address those contentions.  The fact that there is a lack of documentation in the service and post-service treatment records is not, in itself, a sufficient reason to conclude that the Veteran did not experience neuropathy in service or shortly thereafter.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully satisfied.

2.  Schedule the Veteran for a VA neurology examination.  The examiner must examine the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder, to include PAN, began in service or is causally related to any incident or event in service, to include exposure to herbicides.  In this regard, the examiner must accept the assertions of feeling numbness in service and shortly thereafter as credible.  That is, the lack of documentation of these symptoms cannot form the sole basis for finding a lack of in-service incurrence.  Moreover, the examiner must consider the Veteran's medical expertise.  A rationale must be provided for any opinion.  

3.  After conducting any additional indicated development, readjudicate the Veteran's claim.  If the claims remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


